DETAILED ACTION
In response to remarks filed 01/29/2021
Status of Claims
Claims 1-12, 14-19 and 21-23 are currently pending;
Claims 1-2, 4, 12,  21 are currently amended;
Claims 3, 5-11, 14-19 were previously presented;
Claim 13 and 20 have been cancelled;
Claims 1-12, 14-19 and 21-23 are rejected herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-4, 10-12, 14-17,19,  and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 5,000,616) in view of Yodock, JR. et al. (US 2003/0185629).
With regards to claims 1-3, 10-11, Bell et al. discloses a barrier (10) for use in an oil spill on water (title), comprising a rigid planar member (12) comprising an upper portion including an upper front face at a first plane and an opposing upper rear face at a second plane, wherein an upper portion thickness of the upper portion is from the upper front face of the rigid planar member to the opposing rear face of the rigid planar member (figure 2), a lower portion including a lower front face and an opposing lower rear face, wherein a lower portion thickness of the lower portion is from the lower front face of the rigid planer member to the opposing lower face of the rigid planar member, a height, a width, a compartment or chamber within the lower portion of the rigid planar member, a weight (22) located in the compartment or chamber (col. 2, lines 2-3; “The weight may be fixed to the section, embedded in the section, or otherwise joined to the section), in use, said upper portion of the rigid planar member extending vertically above a waterline and said lower portion of the rigid planar member extending vertically beneath the waterline (figure 1; upper portion above waterline 38 and lower portion below waterline). Bell discloses the invention substantially as claimed. However, Bell is silent about wherein the planar member is made from plastic and wherein the lower portion of the rigid planar member is at least 1.5 or 3 times thicker than the upper portion of the rigid planar member and wherein and wherein the upper portion of the rigid planar member is substantially one third of a height of the barrier, and the lower portion of the rigid planar member is substantially two thirds of the height of the barrier (figures 1-20). Yadock discloses a barrier (150) for use on water comprising a rigid planar member (10) made from plastic (paragraph 001) comprising  an upper portion (32) including an upper front face at a first plane and an opposing upper rear face at a second plane (figure 2), wherein an upper portion thickness of the upper portion is from the upper front face of 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a lower portion 1.5 or 3 times thicker than the upper portion, since it has been held that discovering an optimum value of a result of effective variable involves only routine skill in the art. In rBoesch, 617 F.2d 272, 205 UPSQ 215 (CCPA 1980).  
As to claim 4, Bell discloses wherein a first barrier connection means (26) is provided i- along a first side of the barrier rigid planar member for connection to a first additional barrier (12) (figure 2), and a second barrier connection means (26) is provided in along a second side of the barrier rigid planar member for connection to a second additional barrier (figure 2).
As to claim 12, Bell discloses wherein the height of the rigid planar member in a direction perpendicular to the waterline during use is greater than the width of the rigid planar member in a direction along the waterline of the barrier during use (Bell figure 1-2; Yadock figure 1-2).
As to claim 14, Bell discloses a barrier arrangement comprising a modular assembly of first and second units (12, 26) where each first unit is a barrier as claimed in claim 1, and where each second unit (26) is a flexible connection member linking adjacent first units (figure 1-2).
As to claim 15, Bell discloses wherein the barriers (12) and flexible connection members (26) are connected in a regular alternating pattern (figure 1-2).

As to claim 19, Bell discloses wherein each rigid planar member (10) has a height, a width and a thickness (Yadock figure 2). Bell discloses the invention substantially as claimed. However, Bell is silent about wherien each flexible connection member is wider in a direction along the waterline during use than each neighbouring rigid planar member in each neighbouring barrier. It would have been obvious matter of design choice to modify the size of the connection members as claimed, since such a modification would have involve a mere change in the size of a component. A change in size is recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
As to claim 21, Bell as modified discloses wherein the upper front face at the first plane is disposed above the lower portion and between the lower front face and the lower rear face of the lower portion of the rigid planar member, and the opposing upper rear face at the second plane is disposed above the lower portion and between the lower front face and the lower rear face of the lower portion of the rigid planar member; and one or both of: in the rigid planar member, the upper front face is disposed closer to the second plane of the upper rear face than to the lower front face; and in the rigid planar member, the upper rear face is disposed closer to the first plane of the upper front face than to the lower rear face (see Yadock figure 2).
As to claim 22, Bell discloses wherein the weight is distributed in a plurality of compartment units within the rigid planer member (10) (Yadock figures 10-12; Bell figure 1).
With regards to claim 23, see rejection of claims 1 and 12 above. 
Claim 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 5,000,616) in view of Yodock, JR. et al. (US 2003/0185629) and Campbell (US 4,016,726).
As to claims 5-7, Bell discloses wherein the first and second barrier connection means (26) comprises a first and second tube (28) extending along a first and second side of the rigid planar member. Bell discloses the invention substantially as claimed. However, Bell is silent about a first and second longitudinal slot in a first side of the first and second tube, in which a flexible connection member is provided for engagement in the first or second longitudinal slot to connect the first and second barrier, the flexible member comprising a sheet waterproof fabric and having complementary connection means for the barrier and the first and second barrier extending along respective sides of the sheet waterproof fabric. Cambell teaches a similar barrier (figure 1) including connection means comprising a first and second tube including a first and second longitudinal slot in a first side of the first and second tubes in which a flexible connection member is provided (see female connector 11). It would have been obvious to modify the welded connection of Bell in view of Bell for a slot connection as taught by Cambell, since it would provide a connection easier to connect and disconnect.
As to claim 8, Bell discloses the invention substantially as claimed. However, Bell is silent about wherein only the lower portion, and not the upper portion, of the substantially rigid planar member is provided with an upthrust receiving area, which wherein the upthrust receiving area is disposed at a base of the substantially rigid planar member. This would have require a mere design choice to modify the upthrust receiving area to be on the lower portion to provide buoyancy to the structure. 
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 5,000,616) in view of Yodock, JR. et al. (US 2003/0185629) and Mikkelsen (US 3,499,291).
As to claims 9 and 18, Dullum discloses the invention substantially as claimed. However, Dullum is silent about a cable aperture is provided through the upper portion of the rigid .
Response to Arguments
Applicant’s arguments, see remarks, filed 01/29/2021, with respect to the rejection(s) of claim(s) 1-12, 14-19 and 21-23  under 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bell et al. in view of Yodock, JR. et al. (US 2003/0185629).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIB A OQUENDO/Primary Examiner, Art Unit 3678